DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Veiner (US 2005/0194237) in view of Siow et al. (US 2019/0039034). This rejection was applied in Paragraphs 6-12 of the previous Office action mailed 10/15/21.  The rejection remains in effect and has been restated below in response to Applicant’s amendment(s). Please also see Response to Arguments. Veiner teaches an automated clinical instrument for processing and/or analysis of samples. The instrument includes a magnetic specimen transport system. The embodiments of the system most relevant to the instant claims are shown in Figures 1-11 and described in Paragraphs 0027-0047.
Regarding claims 1, 2, 7, and 9 — As shown in Figures 3-8, Veiner teaches a handling system comprised of a carrier plate (base portion P3) for placing at least one sample carrier (housing 150), at least one movable U-shaped magnet (see magnets 88, 90 in Figures 8A-8B and Paragraph 0038) on a drive mechanism (70) that operates in the x-y direction, and subunits (buffers 40, 42) for parking or storing the sample carrier (housing 150).  Veiner recites a U-shaped ferromagnetic material (170) in the sample carrier (housing 150) in Figures 11B-12 and Paragraph 0046. With respect to the method steps, Veiner teaches a method that includes the steps of providing the at least one single sample carrier (housing 150) comprising an internal U-shaped ferromagnetic core (170) onto a carrier plate (base Veiner does not teach a magnetic drive having a z-axis movement or the step of moving the magnetic drive in the z-direction. 
Siow teaches a sample processing apparatus having an integrated heater, shaker and magnetic system. The device is best shown in Figures 1-4 and 8-11; and described in Paragraphs 0027-0051. As shown in the Figures 8-11, the apparatus of Siow includes a plurality of container (C1, C2, C3..) to be processed. The apparatus further includes a magnet (126) on a translation stage (192) underneath the plurality of containers. During processing, the magnets are moved in the x and z directions by a first stage (188) and second stage (192), respectively. See Paragraphs 0038-0046, especially Paras 0038 and 0046. In Paragraph 0046, Siow teaches the second stage (192) is used to move the magnet (126) in the z direction to place the magnets in close proximity to the containers. The Examiner submits it would have been obvious to one of ordinary skill in the art to combine z-direction movement capability from the stage of Siow with the system of Veiner. Veiner teaches a movement stage for their magnet having only x-y movement capabilities. One of ordinary skill in the art would add the z-stage capability to the device of Veiner to move the magnet in the z direction to provide close contact between the containers and magnet elements during processing as taught by Siow.
Regarding claim 3 — Veiner discloses specimen transfer stations having a try for sample carriers in Paragraph 0032.
Regarding claim 6 and 11 — Veiner teaches a container centering assembly (162) on the housing (150) in Paragraphs 0044-0045.
Regarding claim 12 — Veiner teaches an aspiration station (50) having an aspiration probe (P’) for adding and removing sample in Figures 1-2 and Paragraphs 0027.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Veiner (US 2005/0194237) in view of Siow et al. (US 2019/0039034), and further in view of Nova et al. (US 6,284,459). The combination of Veiner and Siow, as described in Paragraphs 6-12 above, teach every element of claims 4 and 8 except for the bar code reader. Veiner recites the use of bar codes to track patient information in Paragraph 0007 but does not explicitly recite use of a bar code and reader. 
Nova teaches containers having a memory element that provides information to an automated system processing the containers. The system and containers having the memory element are best shown in Figures 11-17 and 22-32; and described in columns 7-12. In columns 7-12, Nova teaches the placement of the memory device on a vast array of containers including microplates (columns 7-10) and vials (columns 10-12) that are used in automated processing systems. The information contained in the memory may be directed to information about the compounds in the container and/or information about processing the container in the system. See column 7, lines 12 — column 11, line 27; column 15, line 31 — column 17, line 2; and column 50, lines 34-54. Nova teaches a read/write controller that is used with the containers in a processing system in columns 65-66. Nova teaches the use of a barcode as the memory element having information in the Abstract and columns 6-9, 28-33, and 41. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the memory element having information about the container and the processing of the container and the memory reader from Nova with the combined system of Veiner and Siow. One of ordinary skill in the art would add the information reader and memory element to the combined system of Veiner and Siow in order to provide information about the material in the container and/or processing of the container as taught by Nova. 
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Veiner (US 2005/0194237) in view of Siow et al. (US 2019/0039034), and further in view of Tognina et al. (US 2019/0101495). The combination of Veiner and Siow, as described in Paragraphs 6-12 above, teach every element of claims 5 and 10 except for the magnetic field sensor. Tognina teaches a portable X-ray machine. The portion of the device most relevant to the instant claims is shown in Figure 1 and discussed in Paragraphs 0035-0037. In Paragraphs 0035-0037, Tognina teaches that a Hall effect sensor may be used in their automated system to determine if a magnet is present in a desired position proximate a workstation tag. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the Hall sensor from Tognina with the combined teachings of Veiner and Siow. One of ordinary skill in the art would add the Hall sensor to detect the presence of the magnet in the automated system of combined Veiner and Siow as taught by Tognina. 

Response to Arguments
Applicant’s arguments, filed 02/08/22, with respect to the rejection(s) of claims 1-3, 6, 7, 9, 11 and 12 under 35 U.S.C. 103 as being unpatentable over Veiner (US 2005/0194237) in view of Siow et al. (US 2019/0039034) have been fully considered but they are not persuasive.  Applicant has amended claim 1 to recite “at least one single sample carrier comprising an U-shaped magnetic core” and “wherein the openings of the U-shaped magnetic core of the at least one single simple sample carrier and of the U-shaped magnet below the carrier plate are orientated towards each other” and then argued that the combination of features recited in the amended claim are not taught or suggested by the prior art.  The Examiner respectfully disagrees and submits the following in rebuttal: 
Regarding the sample carrier having a U-shaped magnet – Veiner teaches a sample carrier (housing 150) having a U-shaped magnetic core (magnet 170) as part of the sample carrier in Figures 11B-12 and Paragraph 0046. 
Regarding the movable U-shaped magnet arranged below the carrier plate – Veiner teaches movable magnets (88, 90) arranged on a drive mechanism (70) arranged below the carrier plate.  See Figures 8A, 8B, 9 and Paragraphs 0046. In Paragraph 0046, Veiner teaches the magnets may be U-shaped.
Regarding the orientation of the magnets – Veiner teaches that the U-shaped magnetic core (magnet 170) of the sample carrier (housing 150) and the U-shaped magnets of the magnetic truck (86) oppose each other to give rise to a magnetic coupling that strongly resists lateral decoupling in Paragraph 0046. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        March 17, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798